 In the Matter of THEAMERICAN OIL COMPANYandFEDERAL LABORUNION #22620 (AFL)Case No. R-2609.-Decided July 11, 1941Jurisdiction:oil refining industry.Investigation and Certification of Representatives:existence of question: re-fusalto accordunionrecognition until it is certified by the Board ; temporaryemployees who have worked for the Company for a period of 2 weeks- duringthe 3-month period immediately preceding the date of the Direction of Elec-tionheldeligible to vote ; since an election is to be conducted, organizationwhich made some showing of membership accorded place on ballot despiteobjection by competing union thereto on ground it had not shown a substan-tial interest in the proceeding ; election necessary.Unit Appropriate for Collective Bargaining:all yardmen,mechanics,gaugers,blenders, tank cars loaders, tank truck loaders, repairmen, machine operators,packagers, laborers, shippers, checkers, lube assemblers, drum fillers, andengineers at the Curtis Bay terminal of the Company, excluding watchmenand laboratory, clerical, and supervisory employees.Mr. Allan R. Rosenberg,for the Board.Mr. C. H. ThompsonandMr. J. K. Eagan,of Baltimore, Md., forthe Company.Mr. F. C. Ellis,of Baltimore, Md., for Local 22620.Mr. T. J. McCarthy,ofWashington, D. C., for Local 403.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 31, and May 12, 1941, respectively, Federal Labor Union#22620 (AFL), herein called Local 22620, filed with the RegionalDirector for the Fifth Region (Baltimore, Maryland) a petition andan amended petition alleging that a question affecting commerce hadarisen concerning the representation of employees of The AmericanOil Company, Baltimore, Maryland, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On May 7, 1941, the National Labor33 N. L. R. B., No. 65.323450122-42-vol 33-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On May 12, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, Local 22620,and Oil Workers International Union, Local #403, herein calledLocal 403, a labor organization claiming to represent employees di-rectly affected by the investigation.Pursuant to notice, a hearingwas held on May 29 and June 3, 1941, at Baltimore, Maryland, beforeEdward G. Smith, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board and the Company were represented bycounsel,Local 22620, and Local 403 by their representatives ; allparticipated in the hearing.Full opportunity to be heard, to- ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe American Oil Company is a Maryland corporation with its prin-cipal place of business at Baltimore, Maryland. It is engaged in thebusiness of blending, distributing, and marketing petroleum productsinMaryland, District of Columbia, Virginia, West Virginia, NorthCarolina, South Carolina, Pennsylvania, New Jersey, Delaware, andOhio.This proceeding is concerned solely with its terminal at CurtisBay, Maryland.Most of the petroleum products refined at the CurtisBay terminal are shipped there by ocean-going tankers from GulfCoast points in the State of Texas.During 1940 and the first part of1941 the Company received many millions of gallons of gasoline andoil at its Curtis Bay plant and distributed many millions of gallons ofgasoline to its branches in the various States enumerated above.H. THEORGANIZATIONS INVOLVEDFederal Labor Union #22620 is a labor organization affiliated withthe American Federation of Labor. It admits to membership employ-ees at the Curtis Bay terminal of the Company. THE AMERICANOIL COMPANY325'OilWorkers International Union, Local #403, is a labor organiza-tion affiliated -with the Congress of Industrial Organizations. It ad-mits to membership employees at the Curtis Bay terminal of theCompany.III.THEQUESTION CONCERNING REPRESENTATIONOn or about March 30, 1941, Local 22620 requested the Company torecognize it as the exclusive representative of the employees at theCurtis Bay terminal.The Company denied this request until suchtime as Local 22620 was certified by the Board as exclusive representa-tive of its employees.A statement of the Regional Director, intro-duced in evidence at the hearing, shows that Local 22620 represents asubstantial number of employees in the alleged appropriate unit.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECTOF THEQUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITLocal 22620 and Local 403 agreed that all yardmen, mechanics,gaugers, blenders, tank car loaders, tank truck loaders, repairmen, ma-chine operators, packagers, laborers, shippers, checkers, lube assem-blers, drum fillers, and engineers at the Curtis Bay terminal of theCompany, excluding watchmen and laboratory, clerical, and supervi-sory employees, constitute an appropriate unit.The Company didnot contest the appropriateness of such a unit.We find that all yardmen, mechanics, gaugers, blenders, tank carloaders, tank truck loaders, repairmen, machine operators, packagers,laborers, shippers, checkers, lube assemblers, drum fillers, and engi-neers at the Curtis Bay terminal of the Company, excluding watchmenand laboratory, clerical, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining and that such1The Regional Director reportedthatLocal 22620 presented 64 authorization cardsbearing thenames of personswho appear on the Company's pay roll of April 15, 1941. Thereare approximately 112 employeeson the April 15, 1941, pay roll who werealso in thealleged appropriate unit.A statement of an attorneyfor the Board introducedin evidenceshows thatLocal 403presented 6 authorizationcards, 1 of which borethe name of aperson whoappears on the Company s pay rollof April 15, 1941All sixcards were signedinMay 1941.7 326DECISIONSOF NATIONALLABOR RELATIONS BOARDunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwise'effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Company employs a great number of persons classified by itas temporary employees.Local 22620 and Local 403 urge that alltemporary employees who have worked for the Company for a periodof 2 weeks during the 3-month period immediately preceding thedate of the 'Direction of Election should be eligible to vote.TheCompany objected to temporary employees voting on this basis. Itappears that the Company at all times carries on its pay roll tem-porary employees, the number of such employees varying with theCompany's requirements.A representative of the Company testifiedthat many temporary employees work for several months at a timeand that the Company always attempts to recall the same employeeswhen it has temporary jobs'to do.We shall permit temporary em-ployees, who have worked for the Company for a period of 2 weeksduring the 3-month period immediately preceding the date of theDirection of Election to vote.Local 22620 and Local 403 urge that the May 15, 1941, pay rollof the Company be used to determine eligibility to vote.The Com-pany took no position with respect to the eligibility date. In accord-ance with our usual practice, we shall direct that all employees inthe appropriate unit who were employed by the Company duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to such limitations and additions as areset forth in the Direction hereinafter, shall be eligible to vote.Local 22620 objects to the appearance of the name of Local 403 onthe ballot on the ground that Local 403 has not shown a substantialinterest in these proceedings.However, inasmuch as an election isto be conducted, and inasmuch as Local 403 has made some showingof membership, we shall accord it a place on the ballot.2Upon the basis of the above findings of fact and upon,the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Curtis Bay terminal of The American2Matter of Harvill Aircraft Die Casting CorporationandInternational Union of UnitedAutomobile Workers of America, Local864,010,28 N. L. R. B. 417. THE AMERICAN OIL COMPANY327,Oil Company, Baltimore, Maryland, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All yardmen, mechanics, gaugers, blenders, tank car loaders,tank truck loaders, repairmen, machine operators, packagers, laborers,shippers, checkers, lube assemblers, drum fillers, and engineers at theCurtis Bay terminal of the Company, excluding watchmen and labora-tory, clerical, and supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of-Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The American Oil Company, Baltimore, Maryland, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Fifth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all yardmen, mechanics, gaugers, blenders, tank car loaders,tank truck loaders, repairmen, machine operators, packagers, laborers,shippers, checkers, lube assemblers, drum fillers, and engineers at theCurtis Bay terminal of the Company who were employed during thepay-roll period immediately preceding the date of this Direction,including temporary employees who have worked for a period of 2weeks during the 3-month period preceding the date of this Direction,and regular employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but excludingwatchmen, laboratory, clerical and supervisory employees, and em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by Federal Labor Union#22620, affiliated with the American Federation of Labor, or byOilWorkers International Union, Local #403, affiliated with theCongress of Industrial Organizations, for the purpose of collectivebargaining, or by neither.